Citation Nr: 0531666	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-00 062	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


WITNESSES AT HEARING ON APPEAL

Appellant, K. H. and E. R. K.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant is the son of the veteran, who served on active 
duty from March 1967 until his death in March 1968.  

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Muskogee, Oklahoma (Muskogee RO).  The case was transferred 
to the Regional Office in Waco, Texas (Waco RO).

In February 2002, the Board remanded the case to afford the 
appellant an opportunity to testify at an RO hearing.  In 
December 2004, the appellant and two other witnesses 
testified at a personal hearing; the hearing transcript has 
been associated with the record.  The case is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The appellant was born in June 1963 and is the son of the 
veteran.  The veteran died in March 1968.

2.  In April 1968, entitlement to service connection for the 
cause of the veteran's death was established and so was basic 
eligibility for Chapter 35 DEA.  

3.  In March 2001, when the appellant was nearly 38 years of 
age, VA received his original VA Form 22-5490, Application 
for Survivors' and Dependents' Educational Assistance.  

4.  The appellant became eligible for DEA benefits on his 
18th birthday in June 1981.

5.  By virtue of the fact that the appellant served on active 
duty from December 15, 1981 to March [redacted], 1986, he was eligible 
for an extension for DEA benefits beyond his 26th birthday 
until March [redacted], 1994.

6.  The regulations do not allow for a modification of the 
ending date of the period of eligibility beyond the 
appellant's 31st birthday, which would have been in June 
1994.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 
have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.3021, 21.3041, 21.3043 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable with respect to claims, 
such as the one here, that cannot be substantiated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  See also Manning v. Principi, 16. 
Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 
(2000) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v Principi, 15 Vet. App. 
143 (2001)

This case involves the application of law to undisputed 
facts, which include the date on which the appellant first 
was eligible for DEA benefits, the dates of the appellant's 
active duty, and the date that his application for DEA 
benefits was received.  Since these factual matters are 
uncontroverted, no further notice or development would be 
necessary under the VCAA, assuming it applied to DEA benefit 
claims under Chapter 35.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

In pertinent part, Chapter 35, Title 38, United States Code, 
extends the VA educational program to surviving children of 
veterans who died of service-connected disabilities and to 
the surviving children of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.807, 21.3021 (2005).

Under VA laws and regulations the period of eligibility for 
an individual eligible for DEA benefits is the period 
beginning on the person's 18th birthday and ending on the 
person's 26th birthday.  38 U.S.C.A. § 3512(a) (West 2002 & 
Supp. 2005); 21.3041 (2005).  

A modification of the eligibility period may be granted if 
the effective date of a permanent total rating of the 
veteran-parent, or the date of notification to the veteran-
parent of such rating, occurs between the child's 18th and 
26th birthdays, or if the veteran-parent died between the 
child's 18th and 26th birthdays.  In such cases, the basic 
ending date for eligibility will be the child's 26th birthday 
or 8 years from the date of the relevant occurrence, 
whichever is later.  Similarly, if the individual claimant 
serves on duty with the Armed Forces as an eligible person 
after the person's 18th birthday but before the person's 26th 
birthday, then such period shall end 8 years after the 
individual's first discharge or release from active duty.  
However, in no case will the modified ending date extend 
beyond the eligible person's 31st birthday.  38 U.S.C.A. 
§ 3512(a); 38 C.F.R. § 21.3041(d) (2005).

The ending date may also be extended if the eligible person's 
program of education has been suspended due to conditions 
determined to be beyond the eligible person's control as 
specified in 38 C.F.R. § 21.3043 (2005).  If it is found that 
a suspension of a program of education was in fact due to 
conditions beyond the eligible person's control, then the 
ending date may be extended for the length of the period of 
suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(e)(1) (2005). 

Under 38 C.F.R. § 21.3041(e), the period of eligibility may, 
upon his or her request, be extended by the number of months 
and days intervening between the date the suspension began 
and the date the reason for suspension ceased to exist.  The 
burden of proof is on the eligible person to establish that 
suspension of a program was due to conditions beyond his or 
her control.  The period of suspension shall be considered to 
have ended as of the date of the person's first available 
opportunity to resume training after the condition which 
caused it ceased to exist.  38 C.F.R. 
§ 21.3043.

The following circumstances may be considered as beyond the 
eligible person's control: (a) While in active pursuit of a 
program of education he or she is appointed by the 
responsible governing body of an established church, 
officially charged with the selection and designation of 
missionary representatives, in keeping with its traditional 
practice, to serve the church in an official missionary 
capacity and is thereby prevented from pursuit of his or her 
program of studies; (b) Immediate family or financial 
obligations beyond his or her control require the eligible 
person to take employment, or otherwise preclude pursuit of 
his or her program; (c)  Unavoidable conditions arising in 
connection with the eligible person's employment which 
preclude pursuit of his or her program; (d) Pursuit of his or 
her program is precluded because of the eligible person's own 
illness or illness or death in his or her immediate family; 
and (e) Active duty, including active duty for training in 
the Armed Forces.  38 C.F.R. § 21.3041.

At the RO hearing and in various statements, the appellant 
essentially contends that, because of his father's death in 
combat and his mother's early demise after learning of his 
father's death, the appellant and his siblings were placed in 
homes of in-laws and the resulting devastation manifested 
itself in the form of a mental disorder (claimed as 
attachment disorder or post-traumatic stress disorder (PTSD)) 
and rendered him unable to further his education within the 
specified age limit.  The appellant stated that he suffered 
from isolation and avoidance from age 21 to 31, indicating 
that his family did not know his whereabouts for five years.  
He attached himself to a former pastor in order to acquire a 
father figure.  The appellant testified that he did not 
attend school before age 26 because he was intimidated by 
school, by college, and felt unworthy due to poor self 
esteem, claiming these problems were related to his father's 
death when he was a child.  Even so, the appellant testified 
that while he was in the Air Force he attended DeVry for one 
or two trimesters and was on the President's list and that he 
had completed all his Air Force specialist training 
successfully.  The two other witnesses reiterated the 
appellant's testimony about family difficulties following the 
death of his father and the appellant's mental difficulties.  
VA medical records were obtain covering the period from July 
1993 to January 2003, but it was not until December 1996, 
when the appellant was 33 years old, that he called for 
advice about getting medications for a preexisting depressive 
illness.  

Evidence in the record reflects that the appellant was born 
on June [redacted], 1963, and that the veteran was killed in action 
on March [redacted], 1968.  In April 1968, entitlement to service 
connection for the cause of the veteran's death was 
established and so was basic eligibility for Chapter 35 DEA.  
The eligibility criteria for Chapter 35 DEA benefits for a 
child of a veteran as set out above begins at the age of 18, 
which would have been in June 1981, and ordinarily would end 
on the child's 26th birthday, which would have been in June 
1989.  The appellant served on active duty from December 15, 
1981 until to March [redacted], 1986.

In cases where as here, the appellant served on active duty 
between his 18th and 26th birthday, the basic ending date for 
eligibility will be 8 years following his discharge from 
service (March [redacted], 1994), but in no event may it be extended 
beyond the appellant's 31st birthday (June [redacted], 1994).  
38 C.F.R. § 21.3041(d).  The Board observes, however, that 
March 5, 2001, the date the appellant first applied for DEA 
benefits, was nearly 15 years after his discharge from the 
Air Force and the appellant had already passed his 31st 
birthday.  As such, there is no provision allowing for a 
delimiting date to be modified or extended beyond the child's 
31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(d), 
(e).  Accordingly, the appellant's claim must be denied.

The Board acknowledges that the appellant submitted a copy of 
an Internet printout on PTSD, which he alleges that he has.  
In this case, whether he has PTSD or not is not dispositive 
of the matter under consideration.  Even if it were, the 
Board does not assign this type of evidence much weight.  
Medical treatise evidence, however, can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
Here, the evidence shows that the appellant has not been 
diagnosed with PTSD.
 
Finally, the appellant contends that because of the price his 
father paid (death), there should be no deadline on benefits 
as a dependent of a veteran, that is, there should be no cut 
off date, when a parent gives their life in the service of 
their country.  He also argues that under the American with 
Disabilities Act (ADA) he should be granted a reasonable 
accommodation because of his mental disorder, but the Board 
notes that the provisions of the ADA do not apply to VA 
benefits.  The Board observes, that the appellant appears to 
be raising an argument couched in equity, in that he contends 
that it is unfair to have a deadline or cut off date for 
receipt of VA benefits by a surviving child of a parent, who 
gave their life in the service of their country.  
Unfortunately, the Board has no authority to act outside the 
constraints of the statutory and regulatory criteria.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 422-25 (1994).  
It has been observed in this regard that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).

The legal criteria governing eligibility for Chapter 35 DEA 
benefits are clear and specific.  There is simply no legal 
basis to find the appellant eligible for DEA benefits under 
Chapter 35.  As the disposition of the claim is on the law, 
and not on the facts of the case, the claim must be denied 
based on a lacking of entitlement unde the law.  See Sabonis, 
6 Vet. App. at 430.




ORDER

Entitlement to payment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


